                 Case 1-19-44797-nhl              Doc 15        Filed 11/17/19         Entered 11/18/19 00:21:31

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-44797-nhl
Albert Morales                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: admin                        Page 1 of 1                          Date Rcvd: Nov 15, 2019
                                      Form ID: 318DF7                    Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 17, 2019.
db              Albert Morales,   7 Gauldy Ave,    Staten Island, NY 10314-7204
smg            +NYC Department of Finance,    345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,    Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9615425         ERC/Enchanced Recovery Corp,    8014 Bayberry Rd,    Jacksonville, FL 32256-7412
9615427         Lincoln Auto Financial,    PO Box 542000,    Omaha, NE 68154-8000
9615428         Linoln Automotive Financial Services,     Attn: Bankruptcy,   PO Box 542000,
                 Omaha, NE 68154-8000
9615429        +Midland Funding,   320 E Big Beaver Rd,     Troy, MI 48083-1271
9620728        +Select Portfolio Servicing, Inc.,    c/o Shapiro, DiCaro & Barak, LLC,
                 One Huntington Quadrangle,    Suite 3N05,    Melville, New York 11747-4468

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BDJDOYAGA.COM Nov 15 2019 23:33:00      David J. Doyaga,    26 Court Street,    Suite 1601,
                 Brooklyn, NY 11242-1116
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Nov 15 2019 18:48:27
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Nov 15 2019 18:47:38
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,    201 Varick Street, Suite 1006,    New York, NY 10014-4811
9615424         E-mail/Text: bknotice@ercbpo.com Nov 15 2019 18:47:43      Enhanced Recovery Co L,
                 8014 Bayberry Rd,    Jacksonville, FL 32256-7412
9615426        +EDI: FORD.COM Nov 15 2019 23:33:00      Ford Motor Credit Comp,    PO Box BOX542000,
                 Omaha, NE 68154-8000
9615430         EDI: MID8.COM Nov 15 2019 23:33:00      Midland Funding,   2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
9615432         EDI: PRA.COM Nov 15 2019 23:33:00      Portfolio Recovery Associates LLC,    PO Box 12914,
                 Norfolk, VA 23541-0914
9615431         EDI: PRA.COM Nov 15 2019 23:33:00      Portfolio Recov Assoc,    120 Corporate Blvd Ste 100,
                 Norfolk, VA 23502-4952
9615433         E-mail/Text: jennifer.chacon@spservicing.com Nov 15 2019 18:48:35
                 Select Portfolio Servicing, Inc,    Attn: Bankruptcy,   PO Box 65250,
                 Salt Lake City, UT 84165-0250
9615434         E-mail/Text: jennifer.chacon@spservicing.com Nov 15 2019 18:48:35       Select Portfolio Svcin,
                 PO Box 65250,   Salt Lake City, UT 84165-0250
                                                                                              TOTAL: 10

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 17, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 15, 2019 at the address(es) listed below:
              David J. Doyaga   david.doyaga.sr@gmail.com, NY98@ecfcbis.com,carolina@doyagalawfirm.com
              Katherine Heidbrink    on behalf of Creditor   Select Portfolio Servicing, Inc. as servicer for
               U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan Mortgage Acquisition
               Trust 2006-WMC4 Asset Backed Pass-Through Certificates, S kheidbrink@logs.com,
               nybkcourt@logs.com
              Kevin Zazzera    on behalf of Debtor Albert Morales kzazz007@yahoo.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 4
               Case 1-19-44797-nhl                   Doc 15   Filed 11/17/19    Entered 11/18/19 00:21:31


Information to identify the case:
Debtor 1              Albert Morales                                           Social Security number or ITIN   xxx−xx−4782
                      First Name   Middle Name   Last Name                     EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                       Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                               EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−19−44797−nhl



Order of Discharge and Final Decree                                                                             Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 727 is granted to:

           Albert Morales




IT IS FURTHER ORDERED:

        • David J. Doyaga (Trustee) is discharged as trustee of the estate of the above−named debtor(s)
          and the bond is cancelled.

        • The Chapter 7 case of the above−named debtor(s) is closed.



                                                                   BY THE COURT

Dated: November 15, 2019                                           s/ Nancy Hershey Lord
                                                                   United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DF7                         Chapter 7 Order of Discharge and Final Decree                  page 1
          Case 1-19-44797-nhl          Doc 15     Filed 11/17/19       Entered 11/18/19 00:21:31


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of
the case and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DF7             Chapter 7 Order of Discharge and Final Decree                 page 2
